Citation Nr: 1531622	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his March 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  He withdrew his hearing request in a September 2014 written communication.

The Veteran filed a claim of entitlement to a TDIU in April 2013, and the RO denied his claim in a September 2014 rating decision.  The Veteran filed a notice of disagreement in September 2014; however, to date, there is no indication that the RO has issued the Veteran a Statement of the Case as to his claim of entitlement to a TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's ischemic heart disease is manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and angina.  There is no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.




CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no higher, for ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, the Veteran's claim for a higher rating for ischemic heart disease arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issue on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded a VA medical examination and multiple disability benefits questionnaires (DBQs) in connection with his claim.  The reports from these examinations indicate that the examiners performed the appropriate testing, recorded the results, elicited medical histories from the Veteran with respect to his ischemic heart disease, and provided opinions as to the functional impact of this disease.  Thus, the Board finds that they are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records have been obtained covering treatment for ischemic heart disease, and lay statements of the Veteran have been associated with the record and have been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he is entitled to an increased rating for ischemic heart disease, currently rated at 10 percent disabling.  For the reasons that follow, the Board finds that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The Veteran's appeal involves his service-connected ischemic heart disease, which is rated under Diagnostic Code 7005-7017.  38 C.F.R. § 4.104.  Under the applicable ratings criteria, a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray. 

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran submitted his claim for service connection in May 2011, and a VA examination was performed in September 2011.  The examiner noted a history of heart surgeries, to include a coronary bypass surgery in 1994 and percutaneous coronary intervention in 2007.  The Veteran was diagnosed with chronic ischemic heart disease.  A requirement for continuous medication was noted.  Upon diagnostic testing (conducted in July 2011), left ventricular ejection fraction was 62 percent.  No exercising test was completed; however, the examiner estimated a workload of between 3 and 5 METS, with associated dyspnea and fatigue.  By way of explanation, the examiner stated that the Veteran's "exercise ability and METs are reduced due to back pain and claudication"-i.e., leg pain caused by muscle ischemia that is brought on by exercise.  See Dorland's Illustrated Medical Dictionary 369 (32nd ed. 2012).  The examiner further stated that the Veteran's "cardiac status is best reflected by his ejection fraction."  The report was negative for congestive heart failure, and no history of myocardial infarction was noted.  On the basis of this examination, the Veteran was awarded service connection and assigned a 10 percent disability rating.

In September 2012, the Veteran submitted a notice of disagreement contesting the VA examination findings.  Specifically, the Veteran disagreed with the examiner's conclusion that his back symptoms affected his exercise testing.  He reported that his ability to exercise had "nothing to do with back pain," which he claimed was well-managed with medication.  Rather, he stated that he had to stop exercising during the examination due to the fact that he was beginning to show signs of having another heart attack.  As for his leg pain, he argued that claudication is brought on by ischemic heart disease, and therefore should be considered in his disability evaluation.  He also reported that he had a history of myocardial infarction, stating that at the time of his coronary bypass surgery, in 1994, he was informed by his physician that he had had 3 previous heart attacks.  In addition, he reported ongoing angina, which would occur even while just sitting or lying in bed.

In April 2013, a DBQ performed by a medical professional confirmed ischemic heart disease requiring continuous medication.  No history of myocardial infarction or congestive heart failure was noted.  A cardiac functional assessment, to include exercise testing, was not performed, and no estimate as to cardiac function was provided.  A thallium stress test (performed in February 2013) revealed left ventricular ejection fraction of 67 percent.

In October 2014, another DBQ was performed.  Although the report was negative for congestive heart failure, a history of myocardial infarction was noted, dating from 2007.  A diagnostic exercise test was not conducted, with the examiner noting that the Veteran was "unable to exercise."  However, the examiner estimated a METS workload of between 3 and 5, with associated symptoms of dyspnea, fatigue, and angina.  Left ventricular ejection fraction was 69 percent.

After reviewing all the evidence, the Board finds that the Veteran's symptomatology more nearly approximate the criteria for a 60 percent evaluation.  In summary, the record is consistent with a workload of greater than 3 METs but not greater than 5 METs, with associated dyspnea, fatigue, and angina-findings consistent with one of the three independent criteria for a 60 percent evaluation.  Although the Veteran has not been able to perform exercise testing during the appeal period, Note (2) of the ratings criteria states that in such an instance VA may evaluate the disability based on a medical professional's estimate.  38 C.F.R. § 4.104, Note (2).  To that end, the two estimates of record-from the September 2011 VA examination report and the October 2014 DBQ-demonstrate a METs workload of between 3 and 5.

The Board acknowledges the VA examiner's finding that the Veteran's reduced ability to exercise was due to back and leg pain, as opposed to heart-related symptoms.  However, in light of the remaining evidence of record, including the October 2014 DBQ and the Veteran's lay statements, the Board finds that this conclusion is entitled to less probative weight, and therefore does not preclude a 60 percent evaluation.  The Veteran has credibly reported that his back pain does not limit his ability to exercise, and the Board accepts his testimony in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In addition, he stated that the reason he was unable to continue exercising during the VA examination was due to heart-related symptoms, not back pain.  Although the specifics of the Veteran's account is not reflected in the VA examiner's report, the Board is not persuaded by the examiner's explanation, particularly given the lack of supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the probative value of a medical opinion is derived from factually accurate, fully articulated, and sound reasoning).  Moreover, although there is evidence of unrelated musculoskeletal disability, there is no additional evidence indicating that musculoskeletal symptoms rendered the Veteran unable to perform the appropriate exercise testing.  Thus, resolving doubt in the Veteran's favor, the most probative evidence demonstrates that at least one of the three diagnostic criteria correlating with a 60 percent rating has been met in this case.

A higher evaluation is not warranted, however.  To merit an evaluation of 100 percent, the next highest rating, there must be evidence of chronic congestive heart failure; a workload of 3 METs or less; or left ventricular function with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As none of these criteria have been shown at any time during the appeal, a 100 percent evaluation is not warranted in this case.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected ischemic heart disease.  The evidence shows that his heart disease is manifested by a workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, and angina.  These symptoms are fully contemplated by Diagnostic Code 7005, discussed above.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the Board finds that the schedular rating currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.  A higher schedular evaluation is available if the Veteran's symptoms worsen.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

An evaluation of 60 percent for ischemic heart disease is granted, subject to the controlling regulations governing the payment of VA monetary benefits.
























REMAND

The RO did not issue a Statement of the Case with regard to the denial of entitlement to a TDIU.  Therefore, a remand is required so that the AOJ can respond to the Veteran's September 2014 notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his agent with a Statement of the Case regarding the issue of entitlement to a TDIU.  If the Veteran perfects an appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


